Citation Nr: 1701185	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  15-46 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.

2. Entitlement to an increased rating for coronary artery disease. 

3. Entitlement to an increased rating for degenerative disc disease. 

4. Entitlement to an increased rating for a residual fragment wound. 


REPRESENTATION

Appellant represented by:	Robert Friedman, Attorney


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 until November 1978 and November 1978 until August 1991. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

A rating decision was issued in November 2016 granting the issue of TDIU. A supplemental statement of the case (SSOC) was issued in November 2016 further denying the other issues on appeal. 


FINDING OF FACT

The Veteran's representative filed a letter in November 2016 withdrawing all claims before the Board, thus there is no remaining case or controversy pertaining to the Veteran's claims. 


CONCLUSION OF LAW

As the benefit sought on appeal has been granted, there remains no case or controversy as to the issue of entitlement to TDIU and increased rating for coronary artery disease, residual shrapnel fragment wound or cervical spine degenerative disc disease . 38 U.S.C.A. § 7105(d) (5) (West 2014); 38 C.F.R. § 20.101 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). 

In a November 2016 letter, the Veteran's representative dismissed the pending claims on appeal with the reasoning that the November 2016 supplemental statement of the case (SSOC) was a full grant of benefits in their opinion.  

As a result, no case or controversy regarding these issue remains and there is no remaining allegation of error of fact or law for appellate consideration. 38 U.S.C.A. § 7105(d) (5). Accordingly, the Board is without jurisdiction to review the appeal with respect to these issues.


ORDER

Entitlement to TDIU is dismissed. 

Entitlement to increased rating for coronary artery disease is dismissed. 

Entitlement to an increased rating for residual shrapnel fragment wound is dismissed. 

Entitlement to increased rating for cervical spine degenerative disc disease is dismissed. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


